DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 13.
Pending: 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKASHIMA (US 20110222355 A1).

Re: Independent Claim 1, NAKASHIMA a data reading circuit (NAKASHIMA Fig. 10), comprising: 
a being read unit (NAKASHIMA Fig. 10: MC), a voltage stabilizing unit (NAKASHIMA Fig. 10: 61 and ¶ [0015]), a first amplifying unit (NAKASHIMA Fig. 10: Comprising QP53 and QN51), a reference unit (NAKASHIMA Fig. 10: RC and ¶ [0012]), a second amplifying unit (NAKASHIMA Fig. 10: Comprising QP54 and QN52), and a comparing unit (NAKASHIMA Fig. 10: QP52 and ¶ [0012] “The sense amplifier 52 compares…MC against that read from the reference cell RC…”), wherein:
the being read unit is connected to the voltage stabilizing unit (NAKASHIMA Fig. 10: MC connected to 61 via QN51 and QN53), and the being read unit is configured to store data (NAKASHIMA Fig. 10: MC and ¶ [0010] “…data stored in a memory cell MC...”);
the voltage stabilizing unit is connected to the being read unit (NAKASHIMA Fig. 10: 61 connected to MC via QN51 and QN53) and the first amplifying unit (NAKASHIMA Fig. 10: 61 connected to QN51 at base), and the voltage stabilizing unit is configured to stabilize and output a current from the being read unit to the first amplifying unit (NAKASHIMA Fig. 10: 61 and ¶ [0020]);
the first amplifying unit is connected to the voltage stabilizing unit (NAKASHIMA Fig. 10: The first amplifying unit comprising of QP53 and QN51 connected to 61 at base of QN51), the second amplifying unit (NAKASHIMA Fig. 10: The second amplifying unit comprising of QP54 and QN52 connected to the first amplifying unit via QP52), and the comparing unit (NAKASHIMA Fig. 10: The first amplifying unit comprising QP53 and QN51 connected to comparing unit QP52 at “+” input), and the first amplifying unit is configured to amplify and output the current from the being read unit to the comparing unit (NAKASHIMA Fig. 10: The first amplifying unit comprising QP53 and QN51 and ¶ [0010]);
the reference unit is connected to the second amplifying unit (NAKASHIMA Fig. 10: RC connected to the second amplifying units comprising QP54 and QN52 connected via QN54), and the reference unit is configured to output a reference current to the second amplifying unit (NAKASHIMA Fig. 10: RC and ¶ [0011]);
the second amplifying unit is connected to the reference unit (NAKASHIMA Fig. 10: Comprising QP54 and QN52 connected to RC via QN54), the first amplifying unit (NAKASHIMA Fig. 10: Comprising QP54 and QN52 connected to the first amplifying unit via QP52), and the comparing unit (NAKASHIMA Fig. 10: The second amplifying unit comprising QP54 and QN52 connected to comparator QP52 at “-” input), and the second amplifying unit is configured to amplify and output the reference current to the comparing unit (NAKASHIMA Fig. 10: RC and ¶ [0011]); and
the comparing unit is connected to the first amplifying unit and the second amplifying unit (NAKASHIMA Fig. 10: QP52 connected to first amplifying unit comprising of QP53 and QN51 at “+” input and the second amplifying unit comprising QP54 and QN52 at “-“ input), and the comparing unit is configured to compare a comparing point voltage (NAKASHIMA Fig. 10: QP52 and ¶ [0012] “The sense amplifier 52 compares…MC against that read from the reference cell RC…”), that is based on the amplified current of the being read unit and the amplified reference current, with a reference voltage, and to output comparison results (NAKASHIMA Fig. 10: QP52 and ¶ [0012] “The sense amplifier 52 compares the signal read from the memory cell MC against that read from the reference cell RC and outputs a signal commensurate with the comparison result.”).

Re: Independent Claim 13, NAKASHIMA a storage unit (NAKASHIMA Fig. 2), comprising: 
a being read unit (NAKASHIMA Fig. 10: MC), a voltage stabilizing unit (NAKASHIMA Fig. 10: 61 and ¶ [0015]), a first amplifying unit (NAKASHIMA Fig. 10: Comprising QP53 and QN51), a reference unit (NAKASHIMA Fig. 10: RC and ¶ [0012]), a second amplifying unit (NAKASHIMA Fig. 10: Comprising QP54 and QN52), and a comparing unit (NAKASHIMA Fig. 10: QP52 and ¶ [0012] “The sense amplifier 52 compares…MC against that read from the reference cell RC…”), wherein:
the being read unit is connected to the voltage stabilizing unit (NAKASHIMA Fig. 10: MC connected to 61 via QN51 and QN53), and the being read unit is configured to store data (NAKASHIMA Fig. 10: MC and ¶ [0010] “…data stored in a memory cell MC...”);
the voltage stabilizing unit is connected to the being read unit (NAKASHIMA Fig. 10: 61 connected to MC via QN51 and QN53) and the first amplifying unit (NAKASHIMA Fig. 10: 61 connected to QN51 at base), and the voltage stabilizing unit is configured to stabilize and output a current from the being read unit to the first amplifying unit (NAKASHIMA Fig. 10: 61 and ¶ [0020]);
the first amplifying unit is connected to the voltage stabilizing unit (NAKASHIMA Fig. 10: The first amplifying unit comprising of QP53 and QN51 connected to 61 at base of QN51), the second amplifying unit (NAKASHIMA Fig. 10: The second amplifying unit comprising of QP54 and QN52 connected to the first amplifying unit via QP52), and the comparing unit (NAKASHIMA Fig. 10: The first amplifying unit comprising QP53 and QN51 connected to comparing unit QP52 at “+” input), and the first amplifying unit is configured to amplify and output the current from the being read unit to the comparing unit (NAKASHIMA Fig. 10: The first amplifying unit comprising QP53 and QN51 and ¶ [0010]);
the reference unit is connected to the second amplifying unit (NAKASHIMA Fig. 10: RC connected to the second amplifying units comprising QP54 and QN52 connected via QN54), and the reference unit is configured to output a reference current to the second amplifying unit (NAKASHIMA Fig. 10: RC and ¶ [0011]);
(NAKASHIMA Fig. 10: Comprising QP54 and QN52 connected to RC via QN54), the first amplifying unit (NAKASHIMA Fig. 10: Comprising QP54 and QN52 connected to the first amplifying unit via QP52), and the comparing unit (NAKASHIMA Fig. 10: The second amplifying unit comprising QP54 and QN52 connected to comparator QP52 at “-” input), and the second amplifying unit is configured to amplify and output the reference current to the comparing unit (NAKASHIMA Fig. 10: RC and ¶ [0011]); and
the comparing unit is connected to the first amplifying unit and the second amplifying unit (NAKASHIMA Fig. 10: QP52 connected to first amplifying unit comprising of QP53 and QN51 at “+” input and the second amplifying unit comprising QP54 and QN52 at “-“ input), and the comparing unit is configured to compare a comparing point voltage (NAKASHIMA Fig. 10: QP52 and ¶ [0012] “The sense amplifier 52 compares…MC against that read from the reference cell RC…”), that is based on the amplified current of the being read unit and the amplified reference current, with a reference voltage, and to output comparison results (NAKASHIMA Fig. 10: QP52 and ¶ [0012] “The sense amplifier 52 compares the signal read from the memory cell MC against that read from the reference cell RC and outputs a signal commensurate with the comparison result.”).

Re: Claim(s) 2 and 14, NAKASHIMA disclose(s) all the limitations of claims 1 and 13 on which these claims depend. NAKASHIMA further discloses:
wherein the first amplifying unit amplifies the current of the being read unit by a same multiple as the second amplifying unit amplifies the reference current (NAKASHIMA Fig. 10: Both the first and second amplifying units have substantially similar circuitry, therefore will behave similarly).

Re: Claim(s) 3 and 15, NAKASHIMA disclose(s) all the limitations of claims 1 and 13 on which these claims depend. NAKASHIMA further discloses:
wherein the voltage stabilizing unit is configured to receive an external bias voltage, and the external bias voltage is lower than a preset threshold (NAKASHIMA Fig. 10: 60 and 61).

Re: Claim(s) 4 and 16, NAKASHIMA disclose(s) all the limitations of claims 1 and 13 on which these claims depend. NAKASHIMA further discloses:
wherein the voltage stabilizing unit is configured to receive an external bias voltage and maintain a bit line voltage of the being read unit same as the external bias voltage (NAKASHIMA Fig. 10: 61 and ¶ [0020]).

Re: Claim(s) 5 and 17, NAKASHIMA disclose(s) all the limitations of claims 1 and 13 on which these claims depend. NAKASHIMA further discloses:
wherein the being read unit includes at least one magnetic random-access memory (NAKASHIMA Fig. 10: MC included at least one memory element ¶ [0010]).

Re: Claim 9, NAKASHIMA disclose(s) all the limitations of claim 1 on which this claim depends. NAKASHIMA further discloses:
wherein the second amplifying unit includes at least two NMOS transistors for amplifying the reference current.

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
LEE (US 20140119094 A1) discloses a nonvolatile memory device using a resistance material and a method of driving the nonvolatile memory device. The nonvolatile memory device comprises a resistive memory cell which stores multiple bits; a sensing node; a clamping unit coupled between the resistive memory cell and the sensing node and provides a clamping bias to the resistive memory cell; a compensation unit which provides a compensation current to the sensing node; a sense amplifier coupled to the sensing node and senses a change in a level of the sensing node; and an encoder which codes an output value of the sense amplifier in response to a first clock signal. The clamping bias varies over time. The compensation current is constant during a read period.
PERNER (US 6674679 B1) discloses an adjustable current mode differential sense amplifier is disposed to be in communication with a selected memory cell and a reference cell having a predetermined value. The amplifier is able to sense current and voltage changes associated with the selected memory cell and compare them to current and voltage changes associated with the reference cell. The operating point of the sensing amplifier may be changed by modifying threshold voltages related to the back gate bias applied to selected transistors in the amplifier. This adjusting capability enables currents or voltages of the sense amplifier to be set when a first bias voltage is applied to a selected memory cell in order to maximize the sensitivity of the amplifier. When a second bias voltage is applied to the memory and reference cells in order to determine the memory cell value, the amplifier is able to sense slight changes in the currents or voltages associated with the selected memory cell and the reference cell and compare them to determine the state of the memory cell. This increased sensitivity enables the amplifier to have a substantially increased dynamic range without introducing components that might adversely affect the memory circuitry parameters. The memory cell array being sensed has equi-potential isolation for all unselected memory cells, thereby minimizing sneak currents through the unselected memory cells.
M. Jefremow et al., "Time-differential sense amplifier for sub-80mV bitline voltage embedded STT-MRAM in 40nm CMOS," 2013 IEEE International Solid-State Circuits Conference Digest of Technical Papers, San Francisco, CA, USA, 2013, pp. 216-217.
Allowable Subject Matter
Claim(s) 6-12 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim(s) 6 and 18, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the voltage stabilizing unit includes an operational amplifier (NAKASHIMA Fig. 10: QP52) and a first NMOS transistor, wherein:
the operational amplifier has:
a non-inverting input end connecting to the external bias voltage, an inverting input end connecting to an output end of the being read unit and a drain of the first NMOS transistor, and
an output end connecting to a gate of the first NMOS transistor; and
the first NMOS transistor has a source connecting to the first amplifying unit.

Re: Claim(s) 7 and 19, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the first amplifying unit includes at least two PMOS transistors for amplifying the current of the being read unit.

Re: Claim(s) 8 and 20, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the first amplifying unit includes a first PMOS transistor and a second PMOS transistor, wherein: the first PMOS transistor has a gate connecting to a gate of the second PMOS transistor, the 

Re: Claim(s) 9, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the second amplifying unit includes at least two NMOS transistors for amplifying the reference current.  

Re: Claim(s) 10, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the second amplifying unit includes a second NMOS transistor and a third NMOS transistor, wherein: the second NMOS transistor has a gate connecting to the reference unit, a source of the second NMOS transistor, and a gate of the third NMOS transistor, and has a drain connecting to a drain of the third NMOS transistor; and the third NMOS transistor has a source connecting to the first amplifying unit and the comparing unit.

Re: Claim(s) 11 (and dependent claim 12), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the comparing unit includes a latch voltage comparator, which has an input end connecting to the first amplifying unit and the second amplifying unit, another input end connecting to the reference voltage, and an output end for outputting the comparison results.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov